Citation Nr: 0211050	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-05 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral tibial 
stress fractures.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from June 1986 to March 
1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 decision by the RO in Chicago, 
Illinois which determined that new and material evidence has 
not been presented to reopen a claim for service connection 
for bilateral tibial stress fractures, and which denied 
service connection for a hernia.  The veteran appealed both 
determinations.  A personal hearing was held before a member 
of the Board at the RO (i.e. a Travel Board hearing) in June 
2002.  

The Board notes that at his June 2002 Travel Board hearing, 
the veteran stated that he wanted to withdraw his appeal for 
service connection for a hernia.  At that time, he also 
submitted a written statement to that effect.  In this 
regard, the Board notes that a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  Hence, 
as the issue of entitlement to service connection for a 
hernia has been withdrawn by the veteran, it is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In an October 1988 decision, the Board denied service 
connection for bilateral tibial stress fractures.  Evidence 
received since the October 1988 Board decision is cumulative 
or redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for bilateral tibial stress 
fractures; and the October 1988 Board decision is final.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The VCAA provides that nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).

The veteran underwent a VA examination in June 1987, and he 
has been notified of evidence required to substantiate the 
claim.  Such notice is found in the rating decision and the 
statement of the case.  The veteran has submitted written 
arguments and oral testimony.  He has denied receiving 
medical treatment for bilateral tibial stress fractures.  
Although the veteran has requested that his condition be 
evaluated in a VA examination, the Board finds that such an 
examination is not necessary to make a decision on the claim, 
as no current disability was shown within three months after 
separation from service, and as the veteran has not presented 
any competent evidence suggesting that he currently has a 
disability due to bilateral tibial stress fractures.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  The Board 
concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case to the 
extent possible.  Id.  Based on the entire record, the Board 
finds that all relevant evidence has been developed to the 
extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.


I.  Factual Background

Service medical records reflect that the veteran was treated 
for bilateral tibial stress fractures.  A December 1986 
medical board report shows that a prior X-ray study revealed 
bilateral stress fractures and early periosteal healing of 
these fractures.  It was determined that this condition did 
not exist prior to service.  A February 1987 physical 
evaluation board report shows that the veteran was found 
unfit for service due to physical disability, specifically 
bilateral tibial stress fractures, and that such condition 
was incurred in the line of duty and might be permanent.  The 
veteran was separated from service in March 1987 due to 
physical disability.

In March 1987, the veteran submitted a claim for service 
connection for bilateral tibial stress fractures.

At a June 1987 VA examination, it was noted that there was 
minimal discomfort.  The veteran denied current treatment for 
his claimed leg disability.  An examination of both lower 
extremities did not reveal any evidence of soft tissue edema, 
increased joint heat, redness, or palpatory tenderness.  
There was normal range of motion in both knees, both ankles, 
and both hips.  His gait was not impaired, and he was able to 
walk on his heels and toes and squat without difficulty.  An 
X-ray study of both legs showed no evidence of fracture, 
dislocation, or other bone or joint pathology.  The diagnoses 
were history of supposed bilateral tibial stress fractures - 
treated, healed, and no functional abnormality of either 
lower extremity.

By a statement dated in September 1987, the veteran said that 
his stress fractures were not healed, and that he could not 
live a normal life (including playing sports, walking, and 
running).  He said his military career was ended by this 
disability.  He reiterated his assertions in a February 1988 
statement, and added that he used ace bandages, Heet, and leg 
elevation to relieve his pain.

In an October 1988 decision, the Board denied service 
connection for residuals of bilateral tibial stress 
fractures.

In October 1998, the veteran submitted an application to 
reopen a claim for service connection for bilateral tibial 
stress fractures.  He requested a VA examination.  In March 
1999, the veteran said that he was released from service with 
severance pay due to bilateral tibial stress fractures, and 
advised VA to review his service medical records and DD Form 
214.

At a June 2002 Travel Board hearing, the veteran reiterated 
many of his assertions.  He said he had a current bilateral 
leg disability due to bilateral tibial stress fractures which 
were incurred in service.  He complained of shin pain which 
was worse with walking and in the cold.  He said he went to 
one doctor for the condition (apparently soon after his 1987 
VA examination), and the doctor performed an X-ray study of 
his legs but did not find anything and merely gave him 
aspirin or Tylenol.  He stated that after that visit he self-
treated his legs with pain medication. He said he did not 
receive any other treatment for the condition, and was not 
treated by the VA.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

The veteran's claim for service connection for bilateral 
tibial stress fractures was denied previously by the Board in 
an October 1988 decision.  A final decision may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2001); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  While 38 
C.F.R. § 3.156 has been revised, the new criteria are only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Hence, the Board 
will apply the old version of 3.156(a) as appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.

When the Board denied the claim for service connection for 
bilateral tibial stress fractures, in October 1988, it 
considered the veteran's service medical records, which 
reflect that the veteran was treated for bilateral tibial 
stress fractures, and that he was separated from service due 
to this disability.  The Board also considered a report of a 
June 1987 VA examination which did not reveal that the 
veteran had any current disability due to in-service 
bilateral tibial stress fractures.

Since the 1988 Board decision, the veteran has not submitted 
any competent evidence of a current disability due to 
bilateral tibial stress fractures, and in fact has submitted 
no additional evidence other than his assertions.  In this 
regard, the Board notes that service connection may only be 
granted if there is a current disability from a disease or 
injury in service.  Degmetich v. Brown, 104 F.3d 1328 (1997).

Since the 1988 Board decision, the veteran has submitted 
statements to the effect that he has current leg problems 
which were incurred in service due to bilateral tibial stress 
fractures.  The veteran's assertions are not new as they are 
duplicative of his statements which were of record at the 
time of the prior final denial of the claim for service 
connection.  Reid v. Derwinski, 2 Vet. App. 312 (1992).

The Board concludes that new and material evidence has not 
been submitted since the October 1988 Board decision.  Thus, 
the claim for service connection for bilateral tibial stress 
fractures has not been reopened, and the October 1988 Board 
decision remains final.

ORDER

The application to reopen a claim for service connection for 
bilateral tibial stress fractures is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

